Citation Nr: 0505526	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  00-10 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the August 16, 1973 rating decision granting 
entitlement to nonservice-connected pension benefits 
contained clear and unmistakable error (CUE) in failing to 
also address the issue of entitlement to service connection 
for a herniated lumbar disc, L5-S1, postoperative.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from May 1944 to March 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  The Board denied this claim in an 
April 2001 decision, but the United States Court of Appeals 
for Veterans Claims (Court), in a September 2004 order, 
vacated the Board's denial and remanded the claim back to the 
Board for further adjudication.


FINDING OF FACT

The New Orleans VARO's alleged failure to consider the issue 
of entitlement to service connection for a herniated lumbar 
disc, L5-S1, postoperative, in its August 1973 decision does 
not compel the conclusion that the result would have been 
manifestly different but for the alleged error.


CONCLUSION OF LAW

The criteria for finding CUE in the RO's August 16, 1973 
alleged failure to consider the issue of entitlement to 
service connection for a herniated lumbar disc, L5-S1, 
postoperative, have not been met. 38 U.S.C.A. § 5109A (West 
2002); 38 C.F.R. § 3.105(a) (2004).



REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  These provisions also include, upon the submission 
of a substantially complete application for benefits, an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, these provisions define the 
obligations of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Nevertheless, given the parameters of the laws and 
regulations concerning CUE claims, the Court has determined 
that the duties to notify and assist imposed by the VCAA are 
not applicable where CUE is claimed in either Board or RO 
decisions.  See Parker v. Principi, 15 Vet. App. 407 (2002); 
Livesay v. Principi, 15 Vet. App. 165 (2001).

In determining whether the August 1973 rating decision was 
clearly and unmistakably erroneous, the following three-prong 
test is used: (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
there must be more than a simple disagreement as to how the 
facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort 
which, had it not been made, would have manifestly changed 
the outcome at the time it was made; and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
See Russell v. Principi, 3 Vet. App. 310, 313-4 (1992).  

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers, compels the conclusion to 
which reasonable minds could not differ that the result would 
have been manifestly different but for the error.  Even where 
the premise of the error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be deemed clear and unmistakable.  Fugo 
v. Brown, 6 Vet. App. 40, 43-44 (1993).

In August 1973, as now, the grant of service connection 
required that the facts, as shown by the evidence, 
established that a particular disease or injury resulting in 
disability was incurred coincident with active military, 
naval, or air service, or, if preexisting such service, was 
aggravated therein.  38 U.S.C. § 310 (1970); 38 C.F.R. § 
3.303(a) (1973).  A preexisting injury or disease was 
considered to have been aggravated by active military, naval, 
or air service where there was an increase in disability 
during such service, unless there was a finding that the 
increase in disability was due to the natural progress of the 
disease.  38 U.S.C. § 353 (1970); 38 C.F.R. § 3.306(a) 
(1973).

The laws and regulations in effect in August 1973 required 
continuity of symptomatology where the condition noted during 
service was not, in fact, shown to be chronic or where the 
diagnosis of chronicity could be legitimately questioned. 
When the fact of chronicity in service was not adequately 
supported, then a showing of continuity after discharge was 
required to support the claim.  38 C.F.R. § 3.303(b) (1973).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Even if the disease at issue was initially diagnosed after 
the veteran's discharge from service, service connection 
could still be granted when all the evidence established that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1973).

Additionally, under 38 C.F.R. §§ 3.303 and 3.309 (1973), 
service connection was warranted for certain chronic 
disorders, including arthritis, if shown to a compensable 
degree within one year following separation from service 
during wartime.

In 1973, as now, claims of entitlement to pension benefits 
were considered claims of entitlement to service connection.  
See 38 C.F.R. § 3.151 (1973).  

Preliminarily, the Board has considered the medical records 
that were included in the claims file at the time of the 
August 1973 rating decision.

The veteran's service medical records show that, at his May 
1944 service entrance examination, his spine and extremities 
were within normal limits.

In January 1945, the veteran was treated for complaints of 
pain and swelling in the left flank which radiated to the 
left testicle and which was worse with lifting, straining, or 
drinking fluids.  Upon examination, there was moderate spasm 
of the left abdomen and slight swelling of the left lumbar 
region below the flank.  The veteran was then transferred to 
the U.S. Naval Hospital, St. Albans, Long Island, New York 
(St. Albans).

While at St. Albans, in addition to a three day history of 
left flank pain and swelling, the veteran reported a two year 
history of left leg pain.  He indicated that, in 1942, his 
left calf had sustained a cut, but he had not received 
treatment.  Also, he noted persistent pain on walking.  
During his two months aboard ship, the veteran's left leg had 
reportedly become weak, with swelling at the knee and calf.  
The pain was neuralgic in character and radiated across the 
back.  The veteran had definite urgency, with difficulty in 
beginning urination.  Frequency of urination was twice at 
night and four times during the day.  The urine reportedly 
appeared cloudy and a little bit red.  Upon examination, the 
veteran walked with a definite limp and with limitation of 
motion of the left leg.  There was pain on palpation of the 
left upper quadrant, with a mass felt posteriorly causing a 
slight exterior swelling about the size of a lemon with an 
irregular outline.  Also, there was a large irregular scar in 
the muscle of the left leg just below the popliteal fossa and 
limitation of flexion of the left knee and hip.

Later, in January 1945, it was noted that the veteran had a 
three to four day history of pain over the left C-U angle, 
which radiated down to his lower back.  Also, his urine was 
red, and he had burning on urination.  Additionally, he 
reported a one month history of difficulty starting a stream 
on one or two occasions.  In February 1945, it was determined 
that the veteran's problems were not urological in nature.  
X-rays of the lumbar spine and an orthopedic consultation 
were scheduled, as was physiotherapy for his lower back.  At 
that time, the veteran had weakness, pain, and instability of 
the back and hips and could voluntarily subluxate his right 
hip.  He stated that his left hip had also come out in 
January 1945.  He had pain from high up in the back, 
bilaterally and down both legs.  Also, he experienced 
limitation of all back muscles and some spasm of those 
muscles on extension of the back.  The diagnosis was chronic, 
recurrent dislocation of the right hip.  It was determined 
that such disability was not a result of misconduct, but it 
had existed prior to service and was not aggravated therein.  
Thereafter, the veteran's case was presented to a Board of 
Medical Survey.

In March 1945, the Board of Medical Survey noted that x-rays 
of the veteran's hips and pelvis had been within normal 
limits, as were the results of an intravenous pyelogram.  
Following an opinion by the Chief of the Orthopedic service, 
the diagnosis was changed to chronic and recurrent 
subluxation of both hip joints.  Subsequently, the veteran 
was given a medical discharge from the service due to that 
disability.  On the report of medical survey, it was noted 
that the diagnosis was chronic and recurrent dislocation of 
the right hip.

Subsequent to service, in March 1948, the veteran was 
hospitalized at a VA facility, with treatment noted for 
chronic myositis of the left lumbar muscles.

The veteran was admitted to Montelepre Hospital (no location 
provided) in November 1972 for evaluation and treatment of 
lumbosacral spine and left leg pain.  A neurologic 
examination revealed marked limitation of motion in the 
lumbosacral region with bilateral paraspinous muscle spasm.  
There was scoliosis to the left side and positive straight 
leg raising at 30 degrees on the left.  Also, there was 
hypalgesia to pinprick on the lateral side of the feet.  The 
posterior tibial nerve was tender to the popliteal fossa.  A 
myelogram revealed a herniated disc at L5-S1 on the left 
side, and a lumbar laminectomy was performed.

Subsequent private medical records, dated in June 1973, 
reflect that the veteran had progressed slowly since his 
laminectomy, with continuing lumbosacral and left leg pain 
that had been unresponsive to treatment.  As such, he was 
admitted for further evaluation and treatment.  The recovery 
from the veteran's November 1972 laminectomy was also noted 
to have been complicated by a severe postoperative psychosis.  
He subsequently underwent a stereotaxic posteromedial 
rhizotomy.

The veteran underwent a VA orthopedic examination in July 
1973.  The examiner noted that, from 1952 to 1972, the 
veteran was employed as a painter and that he had previously 
worked in farming.  He complained of pain radiating from his 
back down his left leg but noted that, several days earlier, 
he had received injections into the back with marked relief.  
The examiner indicated that the veteran had originally 
injured his back while serving aboard a Navy tanker in 
service.  The diagnosis had been dislocation of the right 
hip; however, the examiner stated that this diagnosis was 
very questionable and very indefinite.  The examiner further 
pointed out that, following the original fall, the veteran 
had been treated conservatively and that there was no 
operation at the time or an indication of any hip injury.  
The examiner also noted that the veteran had never 
experienced any further trouble with the hip.  The veteran 
stated that he had suffered from a painful back throughout 
the years and that he finally sought treatment in 1972 
resulting in the laminectomy.  Based on the examination 
results, the examiner diagnosed a herniated disc at the level 
of L5-S1, postoperative, moderately symptomatic.  The 
examiner again noted that there appeared to be considerable 
confusion concerning the original diagnosis at the time of 
the injury and that there was no history of dislocation of 
the hip or any recurrent dislocations of the left hip.  
Consequently, the examiner concluded that the original injury 
was to the back rather than the hip.

In its August 1973 rating action, the New Orleans VARO 
granted the veteran's claim of entitlement to nonservice-
connected pension benefits based, in part, on a herniated 
disc at L5-S1 on the left, postoperative.  The July 1973 VA 
examination report was considered by the RO in this decision.  
However, the RO did not consider the claim of entitlement to 
service connection for low back disability.  This claim had 
been denied in a prior March 1973 rating decision, and the 
question of whether there was CUE in that decision was 
addressed in a prior November 1997 Court decision and is not 
the subject of the present appeal, which concerns only the 
August 1973 rating decision.

As noted above, for a finding of CUE, the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.  See Russell v. Principi, 3 Vet. App. at 313-4.  As 
such, even if error is conceded in the RO's alleged failure 
to reconsider the veteran's service connection claim, this 
error must be shown to have manifestly changed the outcome of 
the claim.

For the result of the veteran's claim to have been manifestly 
changed by the RO's consideration of this claim in August 
1973, it must have been absolutely clear at that time that a 
different result would have ensued.  Otherwise, the error 
complained of cannot be deemed clear and unmistakable.  Fugo 
v. Brown, 6 Vet. App. at 43-44.

The Board has thus first considered whether the veteran had a 
chronic low back disorder incurred in service.  During 
service, the veteran complained of back pain, limitation of 
the back muscles, and some spasm of those muscles on 
extension of the back.  The pertinent diagnosis corresponding 
to the veteran's complaints at that time, however, was 
chronic and recurrent dislocation of the right hip.  
Moreover, this disorder was determined to have existed prior 
to service and to have not been aggravated therein.  No 
definite diagnosis was given for the low back during service.  
Given these findings, and at a minimum, reasonable minds 
could have differed as to whether the veteran's chronic back 
disorder was shown to have been incurred in service.  As 
such, the alleged failure of the RO to find that the veteran 
had a chronic disorder that was incurred in service under 38 
C.F.R. § 3.303(a) (1973) does not constitute CUE.

The Board also finds that a reasonable person could certainly 
have determined that the veteran did not have a pre-service 
low back disorder that was aggravated by service.  His 
service medical records suggest a preexisting right hip 
disorder that had not been aggravated by service, but there 
was no commentary suggesting a pre-service low back disorder.  
As such, any alleged failure of the RO to find that the 
veteran had a preexisting and chronic low back disorder that 
was aggravated by service does not constitute CUE.  38 U.S.C. 
§ 353 (1970); 38 C.F.R. § 3.306(a) (1973).

Next, the Board has considered whether service connection for 
a lumbar spine disorder might have been granted on a 
presumptive basis under 38 C.F.R. §§ 3.307 and 3.309 (1973).  
However, the veteran's service medical records are negative 
for any degenerative processes of the spine in service, and 
no such degenerative processes were shown by radiological 
studies within one year thereafter.  As such, the alleged 
failure of the RO to find presumptive service connection does 
not constitute CUE.

The Board has further considered whether there was CUE in 
that the RO did not find that service connection could be 
established on the basis of continuity of symptomatology 
since service.  See Savage v. Gober, 10 Vet. App. at 495-97; 
38 C.F.R. § 3.303(b) (1973).  Arguably, the VA examiner's 
July 1973 opinion that the veteran's original injury in 
service was actually to the back and not to the right hip 
could be interpreted as supporting the veteran's claim.  At 
the same time, one could argue that this examination report 
had substantial shortcomings.  First, it is not clear that 
the examiner reviewed all of the veteran's service medical 
records.  Second, the examiner did not describe in detail how 
an in-service back injury would have evolved over the years 
into a herniated disc.  In this regard, the Board also 
observes that the veteran was not treated post-service for 
back symptomatology until March 1948, three years following 
service, and he was not again treated for back symptomatology 
until 1972.  Reasonable minds could differ as to whether 
these lengthy gaps between treatment were indicative of 
symptoms that were not chronic in nature.  As such, 38 C.F.R. 
§ 3.303(b) (1973) does not provide a basis for finding CUE in 
the August 1973 rating decision.

Finally, the Board has considered 38 C.F.R. § 3.303(d) (1973) 
to determine whether CUE existed insofar as service 
connection was not granted on the basis that all the evidence 
established that the disease, though diagnosed after service, 
was incurred in service (e.g., nexus evidence).  Again, the 
Board notes that the July 1973 VA examiner's opinion can 
certainly be viewed as evidence of such incurrence, but the 
lapses of time between treatment for this disorder following 
service, described above, could also be interpreted to show 
that not all of the evidence established in-service 
incurrence.  Reasonable minds could thus differ as to whether 
service connection was warranted under 38 C.F.R. § 3.303(d) 
(1973).  As such, this section does not provide a basis for 
finding CUE in the August 1973 rating decision.

Particularly with regard to the chronicity, continuity of 
symptomatology, and nexus evidence arguments, the Board is 
aware that there is medical evidence that might have 
supported a grant of service connection as of August 1973, 
and, indeed, service connection has since been established.  
However, this grant was effectuated after the development of 
additional evidence, and a determination that there was CUE 
must be based only on the record and law that existed at the 
time of the prior adjudication in question.  While other VA 
adjudicators might well have reached a different 
determination based on the evidence of record as of August 
1973, such a difference of approach in the weighing of 
evidence does not constitute CUE.  See Russell v. Principi, 3 
Vet. App. at 313-4.

In summary, the Board has considered all possible bases under 
which the RO might have granted service connection for a 
herniated lumbar disc, L5-S1, postoperative, in its August 
1973 rating decision.  For each possible basis for a grant, 
however, the Board has determined that reasonable minds could 
have differed as to the outcome and that the result would not 
have been manifestly different but for the alleged error.  As 
such, the criteria for CUE have not been met, and the claim 
must be denied.


ORDER

The New Orleans VARO's August 16, 1973 alleged failure to 
consider the issue of entitlement to service connection for a 
herniated lumbar disc, L5-S1, postoperative did not 
constitute CUE, and the appeal is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


